IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10384
                        (Summary Calendar)
                        __________________


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                               versus

JEREMIAH POWELL,

                                        Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    (USDC No. 4:94-CR-126-A)
                       - - - - - - - - - -

                            May 17, 1996

Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Jeremiah Powell appeals his conviction for possession of

marijuana with intent to distribute.       He contends that district

court impermissibly limited the scope of cross-examination and that

the evidence was insufficient to support his conviction.         Our

review of the record and the arguments and authorities convinces us

that no reversible error was committed.     The court's limitation of

repetitive cross-examination did not rise to the level of plain


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
error. See United States v. Coleman, 997 F.2d 1101, 1105 (5th Cir.

1993), cert. denied, 114 S. Ct. 893 (1994). The evidence was

sufficient for a reasonable jury to find Powell guilty beyond a

reasonable doubt.   See United States v. Pennington, 20 F.3d 593,

597 (5th Cir. 1994).

AFFIRMED.




                                2